AVENANT A LA
CONVENTION ET SES ANNEXES
SIGNÉES ENTRE L'ETAT TUNISIEN
ET

CANADIAN INDUSTRIAL GAS & OILLTD

TH. WEISSER KG.

PERMIS GABES - DJERBA - BEN GARDANE
AVENANT À LA
CONVENTION ET SES ANNEXES
SIGNÉES ENTRE L'ETAT TUNISIEN
ET

CANADIAN INDUSTRIAL GAS & OILLTD
TH. WEISSER K.G.

PERMIS GABES - DJERBA-BEN GARDANE
entre l'Etat Turi

Avenant à la Convention et ses Annexes :

et les sociétés Canadien Industrial Gss ii Ltd, et Th, Meisser F0,

relatif à l'oxtennion du permis ds recherches de rubstences du 2
dit "Gabès - Djerba - Ben Gardane",

e erntit,

Entra

s de L'Uoorbhae Nationale

L'Etat Tunivion, représenté par Monriour le Minis

dues part
Et

CIGOL International Ltd: (oi-aprèe désignée "CIGOL") qui ant une voi ‘46
filiale à 100% de la Canadian Industrial Gas & 051 Ltd, constituée et
existante d'après les loin Canadiennes, faisant éleotion da domtoila u
124 Rue de Youroslavie à Tunis, représentée aux présontes par Honsiour

Barry P.: Blank Jr., mandataire de la Société,

Kommanditgeselischaft Tunesien Prabl CnbH de Hembourg, qui est une société
filiale à 90% de Th. Weisser K.G. mentionrés ci-dessus, désignée ei-rprès
MErdô1", Th, Weioser K.G. a cédé à Erdôl tous 5es droits 6t obligations
suivant l'article 8 de 1a Convention (enregietré je 19 avril 1972 sous

N° 1370 au Vol 1 du Registre âs Transcriptione des icts).

Brâël est une société constituée et existante d'aprés les lois de la
République Fédérale Allçmande faisant élection de domicile au 124 ue äe
Yougoslavie à Tunis, représentée aux présentes par Monsieur Hérry P. Blerk 4r.,

mendaté à cet effet.

Murphy Tunisia Oil Comparÿ (Furphy) qui est une société filiale de Murrhy

Oil Corporation, constituée ot existante d'après les lois de l'Etat de

Delaware aux Etats-Unis d'Amérique, faisant élection de domicile au 124 Rue

de Yougoslavie à Tunis, représentée aux présentes par Monsieur Harry P. Biank Jr.

mandaté à cet effet,
- 2 =

Deco Tunisia Oil Company (Oieco) qui est une cociété filiale de
Oosan Drilling & Exploration Company, conatituéo et existante d'après
les lois de l'Etat de Delaware aux Etats-Unis d'Amérique, faisant
éloction de domicile au 124 Rue de Yougoslavie à Tunis, repréaontée
aux présentes par Monsieur Harry P. Dlank Jr, mandaté à cet eClet,

nglssant aünjointement et nolidairomont ot ci-anrès décirnée:

“les sociétés" ou le Titulaire

d'aubra jan
Il & été d'abord rappelé ce qui nuits

Suivant la Convention et ses annaxes signés à Tunis Le 9 nur:l 1971
et approuvés par In Loi N° 2-24 du 27 avraj 1972, lo Tituin ro nt
1'Etat Tunisien ont défini les conditions danu Jenquellen aerrient
menées la rechercho ot l'exploitation de gubatances minérales du 70m

groupe sur le pernis de "Gabès — Djertn - Ben Gardane",

Suivant arrôté publié dans le Journal Ofricisl de La Rémiblique Tuaisionné
du 12 aëût 1971, le permis de recherches do aibotinors minérales Uu

2ème groupe, dit "Gabès - Djerba — Bon Cirdans", était accord à Cigol et
Keisser.

Par arrêté M N° 42 du Ministre de l'Econsnie latienale en date du
et oblisatio

r Tourkia't à Ëté

25 décembre 1971, La cescion partialle des roi Ke tonte

par. MOigol" et "VNeisser" dans le nermz dit auéneirée

au profit des sociétés "Murphy Oi1 Corporation" (dite Murphy Qi €

GUY
ci-anrès désignée Murphy) et-"Ccsan Drilline & Exploratsün Camany"
4e Deco).

A 12 suite de cette cession et conformémont Aux :

(ei-nprèe dérig

sitions #8 1! “itets &

fe la Convratinn en date du 5 avril 12 re le (uv srenmriir

Puhitien ri les sociétés "Cigol" st + 128 sociétés | ensa
ont cfdlé : 1iurs filiales respectives à 1 xrnhy Tunisi- peut
o$ "ess Tupisis 011 Company" tous 135 drnits 4 obligtions Sffiranse

au dit prrmis.

Les dits cessions ont été signifiées, confertément aux digponikiosc
de le Convéntion susvisée, à l'État Funisien par acte en date
du 31 décembre 1971, déposé à la Direction des Mines et de l'inergis

le môme Jour sous le N° 1367 Volume %

Suivant pétition en date du 7 août 1973, enregistrée à la

Piréction des Minoe et de l'Energie Le 9 août 1973, le Titulaire
a néllicité l'extension du permis "Gabès — Djarbs — Bon Gardann!”
our une voir éomposée de 95 permis Slémentaires do 400 hoctarea

chacun, soit une superficie de MO Kilomètrae carrée

1 4 646 arrfté ot convanu ca qui suits

a —————

ARTICLE 15

L'sxtennion susvisée objet Qu présent avenant 4678
gecurdée nt fera partie intégrante du permis initinl ânntitué
par arrêté du 42 août 1971,

Les limites du permis ainni étendu sont définies par les sommets
et N° de rapères oi-nprès (tols autils figurent à l'artiulé 27

du décret du 1er jénvier 1953 sur les fines).
pisse

Somnete

19 1 Our 2 Lg 1

Permis + GA

1641 + 95 m 1136
#34

N° ds Renère
168, 322
48n,442
474.412
474.414
472.414
412.418
168.418
168.422
114, 478
474.426
A72.476
478.422
460.432
468,442
156,142
456,446
152,416

ou

6564 + 380

Somnets

g —

R — DJERDA — BH GARUANS avec L'EXTRNRION

6% km2

N° de Repère
350,456
350,452
354.452
354448
358.448
358.444
266.444
366.440
382.440

LOS LAS
408, 444
408.240
410.440
410,438
414,438
414,436

nié. 54

Le Titulaire S'éngare sur stension qui lui sera accordée

laure je permis initan] à pourruivre ses o,érilions de récherche et
ätexploil-bion avec toux les obligations, Lie avantages 9t 105

Hinéficoa accordés à propos du permis imtis]l et suivent Les clauses,

borme: et conditions qui résultent de In Convention et da ne annexes

mpletée ot ou modifiés par le présent avenunt.

Lo, permis ainui étendu et défini à L'antiols ler Bi
a une snperficio de six mille neuf ceht quarnie quatre ke ilomèotres
enrrûn (6944 km).

ta période initinle de validité sera de cine années, et arrivera à

échôanee te 11 août 1076,

ART 4

l'eridunt es trois premières ar: ées de la jérande 1rltialr de

validité du jormis, commençant Le 12 auût 1971, le flitulaire s'anraxs

à extouter los travaux d'exylor tion d'une valeur miniaum de deux cent

Heu mille dinars (202.000 dinars).

Au tuime de ces trois premières années le Titulrire devras
- 501! rénonésr à la totalité du jermis céfini à l'article ler ci-dessus
_ :1 porter l'engagement de dépenses jeniont la période initiale de
validité du permis (cinq années) Le un million doux cent cinquante trois
milite dinars (1.253.000 d.) à un million six cent cinquante cinq dinars

(1.655.000 dinars).

Si à la fin de la troisième et à la fin de la cinquième année
4e la durée initiale de ce permis le Titulaire n'a pas dépensé le minimum
kes dépenses prévues ci-dessus, il devre virser au Trésor Tunisien le

soldé du minimum non encore dépensé,

ANTICLE 53

Les dispositions fiscale: fixées à l'article 3 de la
Sonvention sont annulées et remplacées comme muits

Le Titulaire devra payer à l'Autarité Concédantes
=tffr

_ une réevnnes proportionnelle dpi à deusn et demi tour cent
(12,5 $) 46 17 valeur des hyñroczrbures bruts, liquides ou
gazeux provenant de 988 recherches ou de 585 ernloitations sur
le pornin nurvinés

Cotte rodevance sors traitée comme une dénonse,

= un Smpôt dur 965 hénégs

(55 £Ye

note gel à cinauanto cinq pour ocnt

ARTIOLN 64

Pour Ja liquidation de la redevance sn at où lle socart
perçue on éapüces ct jour in détermination de l'assialle Héimptte eur
loë hénéfices holr, le Titulaire utilirora de prix “agrienit Ent que

défini ci-aprèst

- lo prix affiché pour chaque type d'hydrocarbures seril déterminé pair
leu noniétés

des prix pffichés de brut de qualité at dm envacetérintiqnes compirabler,

sprès connultation avec l'Autorité Congédantn 3 partir

on provenance de pays de la nfme one géographique et en Lonant compté
notommont de tou: difrérontieln de qualité ot do frât,

LRTIGI

= Vour der teroins 46 12 ennsomintion smaicronnir le Mouvesnement

“inde 20% des aqunntikés dE

Tunisien aura le droit de ne portes act

Komin®.

pétrole brut extrnit par le Titulsire à nn prix dit "prix 5 mi
Lg mpix à mi-chemin pour un baril signifie un montant Sgal à ln Aemi-sommi
deu deux éléments auivantes
-'}e prix affiché peur ce baril de pétrole bru$,
Z ét le coût iudit baril, tol qu'il figure dans la
déclaration fiscale du Titulaire,
Htimnêt sur les bénéfices dû en raison dudit baril n'étint pés considéré

comme un cëft pour la détermination du grix à mi-chemin,

= Pour l'exéoution de l'obligation visée à l'alinéz précéñent,

16 litulaire sera placé êur un pis atépriité vis vie d'autres

producteurs de subsiin coupe au Tunisie, de manière

à n'intervenir que proportionnel lement à gr quote part dans la production
globale de 14 Tunisie.

ARTICLE 8:
il Les articles 11 et 13 de 14 Convention at los peragraphes

I (a) et III de l'article 80 du Gahior dos Charges sent annulés on

ce qui concerne le permis © Tabes — Pjerhr - on Gardens,

ARTICLE 93

pormin dit do Gabss — Djerba — Pen Gardane 6t l'e

Les dispositions du prôsent avenant no n'anpliquemt qu'au
ï

mere pont or ce

qui concernn ce pormin fur toutes nelles Gontanums eme Ta Convention
ot som annoxos signées Jo 5 avril 1074 et qui pourr-ient y tre

contraires

de timbre, TT sera

ant pyentount #5

anrogéetns au droit fixe aux frise

POUR L'ETAT TUNTSTEN

A, D. Blanf dre

Le Finistre de l'Economie Nationale vus
UNFY TUNISIA OT COFP.

HOT LE Ter

sr —
Fe La Blank Jr.

pour SICÔL DIN MINTAMEL LUN,

> Lg han *
F, P, Blank re
ODHCO TUFISIA CTL COR

